418 F.2d 911
Billy Ray ADAMS, Petitioner-Appellant,v.Frank A. EYMAN, Warden, Arizona State Prison, Respondent-Appellee.
No. 23728.
United States Court of Appeals Ninth Circuit.
Dec. 1, 1969.

Thomas J. McLaughlin (argued), Phoenix, Ariz., for appellant.
Thomas M. Tuggle (argued), asst. Atty. Gen., Gary K. Nelson, Atty. Gen., State of Arizona, Phoenix, Ariz., for appellee.
Before MERRILL, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant, in habeas corpus, challenges the sentence of ten to fifteen years imposed upon him for the state crime of grand theft.  The maximum sentence for this crime under Arizona law is ten years save where there has been a prior felony conviction, in which case ten years is the minimum sentence.  Appellant, prior to trial, had admitted a prior felony conviction.  However, on various grounds he questions whether the sentence was imposed in conformance with state procedures.  The District Court rejected his contentions.


2
In no respect do we find a federal constitutional question presented.


3
Judgment affirmed.